The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Puja Detjen (Reg. No. 72,311), and John Johannes on 04/25/2022.

IN THE CLAIMS:
Claims 5, 12-20, 23-24, 28 and 31 are canceled. Please amend Claims 1, 7, 21 and 25-26 as follows:

    PNG
    media_image1.png
    767
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    198
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    432
    599
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    176
    629
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    876
    655
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    731
    603
    media_image7.png
    Greyscale


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The claimed invention claim 25 recites limitation:
“means for transmitting information in at least a narrowband region of a system bandwidth;
means for receiving, a first number of symbols within a first subframe on a physical channel;
means for determining a number of blind decodes to perform on the first number of symbols based on a complexity of the UE, wherein the determined number of blind decodes comprises:
……
means for performing the determined number of blind decodes on the first number of symbols to obtain a first set of bits;
means for performing one or more cyclic shifts on the first set of bits;
means for calculating a redundancy check value for the cyclically-shifted first set of bits, wherein a redundancy check ordering is reversed and calculating the redundancy check value is performed from a least significant bit to most significant bit; and 
means for decoding an information block based on whether the redundancy check value passes.”
which “means for transmitting information……” has a corresponding structure as seen in FIG.2, “a transmit processor”, further described in [0044].
which “means for receiving ……”, “means for determining ……”, “means for performing the determined number of blind decodes ……”,  “means for performing one or more cyclic shifts……”, “means for calculating ……”, “means for decoding ……” have a corresponding structure as seen in FIG.2, “a receive processor”, further described in [0045].


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to wireless communications and, more particularly, to physical broadcast channel (PBCH) and master information block (MIB) design and transmission configuration based on deployment configuration.
The prior arts of record (Pi, US 20110255631, as example of such prior arts) teaches a transmitter configured to encode a message field in a control channel message by cyclically shifting the control channel message according to the value of the message field, however fail to teach the claimed specifics of:

 “determining a number of blind decodes to perform on the first number of symbols based on at least a complexity of the UE, wherein the determined number of blind decodes comprises:
a first number of blind decodes when the complexity of the UE is a low complexity; 
a second number of blind decodes when the complexity of the UE is a medium complexity; and
a third number of blind decodes when the complexity of the UE is high complexity, wherein:
the first number of blind decodes is less than the second number of blind decodes and the third number of blind decodes; and
the second number of blind decodes is less than the third number of blind decodes;
performing the determined number of blind decodes on the first number of symbols to obtain a first set of bits;” 

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

“determine a number of blind decodes to perform on the first number of symbols based on at least complexity of the apparatus, wherein the determined number of blind decodes comprises:
a first number of blind decodes when the complexity of the UE is a low complexity; 
a second number of blind decodes when the complexity of the UE is a medium complexity; and
a third number of blind decodes when the complexity of the UE is high complexity, wherein:
the first number of blind decodes is less than the second number of blind decodes and the third number of blind decodes; and
the second number of blind decodes is less than the third number of blind decodes;
perform the determined number of blind decodes on the first number of symbols to obtain a first set of bits;” 

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 21.

“means for determining a number of blind decodes to perform on the first number of symbols based on a complexity of the UE, wherein the determined number of blind decodes comprises:
a first number of blind decodes when the complexity of the UE is a low complexity; 
a second number of blind decodes when the complexity of the UE is a medium complexity; and
a third number of blind decodes when the complexity of the UE is high complexity, wherein:
the first number of blind decodes is less than the second number of blind decodes and the third number of blind decodes; and
the second number of blind decodes is less than the third number of blind decodes;
means for performing the determined number of blind decodes on the first number of symbols to obtain a first set of bits;” 

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 25.

“determine a number of blind decodes to perform on the first number of symbols based on a complexity of the UE, wherein the determined number of blind decodes comprises:
a first number of blind decodes when the complexity of the UE is a low complexity; 
a second number of blind decodes when the complexity of the UE is a medium complexity; and
a third number of blind decodes when the complexity of the UE is high complexity, wherein:
the first number of blind decodes is less than the second number of blind decodes and the third number of blind decodes; and
the second number of blind decodes is less than the third number of blind decodes;
perform the determined number of blind decodes on the first number of symbols to obtain a first set of bits;” 

as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 26.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-4, 6-11, 21-22, 25-27 and 29-30 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111 

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111